2.	The filing date of the international application, PCT/US2018/061562, as shown on the official filing receipt is incorrect.  The international application was filed on November 16, 2018.  Because the examiner can not initiate any correction to the official filing receipt, Applicant may wish to take appropriate steps for its correction.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 300 in Figure 3 is not described in the specification.  See especially paragraph [0027].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 21-23 are objected to because of the following informalities:  At claim 21, line 1, “any one of” should be deleted, and “claims” should be changed to “claim”.  Appropriate correction is required.
6.	Applicant is advised that should claims 3-6 be found allowable, claims 24-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 24-27 are identical in scope with claims 3-6, respectively.
7.	Claims 1-31 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/587,844 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-6, 8-13, 15, 17-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert, Jr. et al (U.S. Patent Application Publication 2013/0017227).  Lambert, Jr. et al teach the use of an aqueous solution comprising a poloxamer, such as poloxamer 188 and poloxamer 407, to adhere a substrate to a wound.  The substrate can be a collagen, including native collagen.  The substrate can be impregnated with the aqueous solution and the combination administered together as a mixture to the wound.  See, e.g., the Abstract; paragraphs [0022], [0052], [0060]-[0064], [0066]-[0070], [0072], [0074], [0076], and [0090]-[0093]; and claims 1-4, 14, 27-30, and 39.  While Lambert, Jr. et al do not describe their poloxamer as functioning as a gelatin-reducing agent, something which is old does not become patentable upon the discovery of a new property.  See MPEP 2112(I).  Because the same poloxamer surfactant is present in the same composition and is used for the same purpose, i.e. wound healing, inherently the poloxamer surfactant taught by Lambert, Jr. et al will act as a gelatin-reducing agent to the  by Inventors.  Sufficient evidence of similarity is deemed to be present between the composition of Lambert, Jr. et al and Inventors’ claimed wound treatment and wound dressing to shift the burden to Inventors to provide evidence that the claimed compositions are unobviously different than the composition of Lambert, Jr. et al.
10.	Claims 7, 14, 28, and 29 are rejected under 35 U.S.C. 103 as being obvious over Lambert, Jr. et al (U.S. Patent Application Publication 2013/0017227).  Application of Lambert, Jr. et al is the same as in the above rejection of claims 1-6, 8-13, 15, 17-27, and 30.  Lambert, Jr. et al do not teach a collagen:poloxamer ratio for their compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal collagen-poloxamer ratios for the compositions of Lambert, Jr. et al because component concentrations and ratios are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts, and because Lambert, Jr. et al teach selecting a concentration for their poloxamer component (see, e.g., paragraphs [0008] and [0023]), which necessarily will result in setting a collagen:poloxamer ratio.
11.	Claims 1-15 and 17-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Choi et al article (Biomaterials Research, Vol. 20, pages 1-7).  The Choi et al article teaches a wound dressing material comprising collagen and hyaluronic acid (HCD).  0.1% collagen is dissolved in water, and then hyaluronic acid is dissolved in the solution, and then 0.1% Pluronic F68 (i.e. poloxamer 188) is added to help blending the collagen and the hyaluronic acid.  After  by Inventors.  Sufficient evidence of similarity is deemed to be present between the wound dressing of the Choi et al article and Inventors’ claimed wound treatment and wound dressing to shift the burden to Inventors to provide evidence that the claimed compositions are unobviously different than the wound dressing of the Choi et al article.
12.	Claims 1-4, 8-11, 15, 17-21, 24, 25, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2016/054423.  The WO Patent Application ‘423 teaches amniotic membrane powder, which comprises collagen in a concentration of 10 to 800 mg/g.  The amniotic membrane powder can be combined with a scaffold which can be a hydrogel formed from a synthetic polymer such as PEO-PPO-PEO copolymers (Pluronics); or the scaffold can be applied to a wound on top of the amniotic membrane powder which has already been applied to the wound.  The amniotic membrane powder is used in wound healing.  See, e.g., the Abstract; page 2, line 8 - page 3, line 8; page 9, lines 24-28; page 15, lines 12-20; the paragraph bridging pages 16 and 17; page 23, lines 8-17; page 25, lines 1-2; page 28, lines 3- by Inventors.
13.	Claims 5-7, 12-14, 16, 22, 23, and 26-29 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/054423 as applied against claims 1-4, 8-11, 15, 17-21, 24, 25, 30, and 31 above, and further in view of Kilic et al (U.S. Patent Application Publication 2016/0324971) and Edlich et al (U.S. Patent No. 5,635,540).  The WO Patent Application ‘423 teaches a scaffold which can be made from a PEO-PPO-PEO copolymers (Pluronics) hydrogel, but does not teach a scaffold made from poloxamer 188 in particular.  Kilic et al teach that it is known to use poloxamer 188 (Pluronic F-68) for the topical treatment of wounds.  Poloxamer 188 has the benefit of being non-toxic, has membrane sealing properties on various cells, and prevents apoptosis and reduces cytotoxicity.  The poloxamer 188 can be used in gel form.  See, e.g., the Abstract and paragraphs [0045], [0069], [0157], [0158], and [0258].  Edlich et al teach poloxamer (Pluronic F-68 by BASF-Wyandott) is suitable for the treatment of 
14.	Sampath et al (U.S. Patent Application Publication 2014/0271471) is cited as art of interest, teaching combinations of collagen and poloxamer in aqueous solution for use as a bone growth composition.  See, e.g., the Abstract and claims 1 and 23.  Sampath et al is currently considered to be essentially duplicative of the references applied above.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.


/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 9, 2022